Gerard, J.
The grounds, of the demurrers to the complaint in both the actions are the spne — that the complaint *10does not state facts sufficient to constitute a cause of action. The actions are brought, one by the State of Maryland and one by the city of Baltimore, against the defendant to recover from him a sum of money eqúal to the amount of the taxes assessed against him upon personal property by the State of Maryland and the city of Baltimore while he was a resident of that city and State,
The complaints set up that the highest courts of Maryland, in interpreting its tax laws, have held that by the assessment of the tax a legal duty and obligation was created under and by which the defendant agreed to pay the same. The defendant claims that the question raised is whether a foreign State may maintain an action at law in this State to collect a tax levied by it on personal property, and the plaintiffs claim that the question is whether a contractual obligation raised by the laws of another State can be enforced in this State by a common law action. I do not find any case where such an action has been brought, so that the questions here presented are not only most interesting, but absolutely "hovel.
It is conceded that if the action is brought to enforce a penalty imposed by the laws of Maryland, then it cannot be maintained, for, as was said by Chief Justice Marshall: “ Thei courts of no country execute the penal laws of another.” The Antelope, 10 Wheat. 66, 123. Defendant claims that the action is not brought to enforce a contractual of even quasi contractual liability, and plaintiffs claim that, as the 'courts of Maryland have decided that the liability is contractual, the courts of New York are bound by sueh.de- . cisions. Citing Flash v. Conn, 109 U. S. 371. In that case an action was "brought in Florida under a statute of New York which imposed a certain liability upon stockholders in New York corporations; it was claimed that the liability created by the New York statute was in the nature of a _ penalty unenforceable outside New York. In the opinion overruling'defendant’s demurrer the court said: “This decision (referring to decision of New York courts) is upon the precise point-of the controversy in this case. It declares that- the liability such as that which the plaintiffs in this *11action seek to enforce is one rising upon contract, and is not in the nature of a penalty. This- decision has never been modified or overruled by the 'Court of Appeals of Hew York. We think this is the case where the construction of the State court is entitled to weight, if not conclusive weight, with us. It is the settled construction of a law of the State upoh which the rights and liabilities of a large number of its citizens must depend. * * * If this were a case' arising in the State of Hew York, we should, therefore; follow the construction put upon the statute by the courts of'-that State. The circumstances that the case comes here from' thw Státef 'of Florida should not leave the statute'open to: á ■ diífeitéUt' -eótistruction.”
But however inclined courts may be to follow -'the "interpretation of such statutes by the courts- of- the -"S tato ’which has enacted'the statute, their interpretation is not conclusive, and in Huntington v. Attrill, 146 U. S. 657, the Supreme Could distinctly lays down the rule that the question of international law as to whether the- action is to enforce ■ á penalty or not “ must be determined by the court, State or Hational, in which the suit is brought.” “ The test is not by what name the statute is called by the Legislature or by the courts of the State in which it was passed,” but-yiMat it appears- to the tribunal which is called upon to -enforce it. I think, therefore, that the decisions of the courts' of Maryland holding that the imposition of a tax imposes a.-contractual obligation are not binding upon the-.courts‘-of -this State, which must determine whether, in their -view," the plaintiffs here are seeking to enforce a contractual"obligation to collect a penalty or impost imposed upon defendant and which- is not of a contractual nature.
In Howarth v. Angle, 162 N. Y. 179, and other similar 'cases cited by plaintiffs, it was distinctly held by the courts of this State in each of said cases that the liability in those particular cases (which was a statutory liability created by the laws of another State) was in each case a contractual liability.
The Court of Appeals, in Knickerbocker Trust Co. v. Iselin, 185 N. Y. 59, referring to the decision iñ the Howarth *12case, say: “ We simply enforced a promise valid at common law.” That is, unless the imposition of a tax raises in this State a contractual liability, plaintiff cannot maintain his action.
Whether a tax imposed creates a contractual liability or not was decided in City of Rochester v. Bloss, 185 N. Y. 42-47. There the court said: “ The power to tax is wholly statutory. A tax roll is not a judgment roll, and a tax thereon does not partake of the nature of a judgment, except as to its validity and amount and the manner in which it can'he proven. The authority for the tax and its binding effect upon the person taxed rests upon the authority given to the taxing officers by the legislature. When the taxing officers have jurisdiction their action cannot be attacked collaterally, and to that extent the tax is in the nature of a judgment. The tax, however, does not become a debt within the meaning of such word.as commonly used. Taxes do not rest upon contract, express or implied. They are obligations imposed upon citizens to pay the expenses of 'government. They are forced contributions, and in no way dependent upon the will or contract, express or implied, of the person, taxed.”
The Appellate Division of this department has stated that a tax is an impost levied by authority, etc. “A tax is an impost levied by authority of government upon its citizens or subjects for the support of the State. It 'is' not founded upon contract or agreement. It operates in invitum. Whereas a debt is a sum of money due by certain and express agreement.” City of New York v. McLean, 57 App. Div. 601-604, opinion by Rumsey, J., affd., 170 N. Y. 374. And the CWrt of Appeals, affirming, said that taxes are not contractual, like debts, but are enforced contributions.
The Supreme Court of the United States, in State of Wisconsin v. Pelican Ins. Co., 127 U. S. 265, classes taxes with penalties, saying: “ The rule that the courts of no country execute the penal laws of another applies not only to prosecutions and sentences for crimes and misdemeanors, hut to all ■ suits in favor of the State for the recovery of pecuniary penalties for any violation of statutes for the protection of its rev*13erme, or other municipal laws, and to all judgments for such penalties.”
Judge Oooley, in his work on Taxation, says: “ The assessment of the tax, though it may • definitely and conclusively establish a demand for the purposes of statutory collection, does not constitute a technical judgment, and the taxes are not contracts between party and party, either express or implied, but they are the positive acts of the government through its various agents, binding upon the inhabitants, and to the making and enforcing of which their personal consent individually is not required.”
For are the courts of this State bound by any rule of comity to enforce the tax laws of Maryland. In Marshall v. Sherman, 148 N. Y. 9, it is said that the doctrine of comity has many limitations, that it belongs exclusively to each sovereignty to determine for itself whether it can enforce a foreign law without at the same time neglecting its duty to its own citizens, and that in this State there are a number of foreign laws and statutes which have no force in this jurisdiction under the doctrine of comity, and that “ it has been held, and is a principle universally recognized, that the revenue laws of one country have no force in another.”
The demurrers must be sustained, with costs.